DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (US 20170285799) in the view of Picciotto (US 20160195955).
Regarding claim 1: Iuchi teaches a display device, comprising: a display panel having short sides and long sides; and a touch sensor on the display panel and including a sensing area and a non-sensing area around the sensing area (Figs. 5 & 9 and paragraph [0088-0090, 0101] teach a display device 1 having a short horizontal sides and long vertical sides, a touch sensor on the display panel including a sensing area where touch electrodes are present and a non-sensing area where connecting wires are present around the sensing area), wherein the touch sensor includes: a first touch electrode unit including a plurality of first touch electrodes in the sensing area, arranged in a direction in which the short sides of the display panel extend; a second touch electrode unit including a plurality of second (Figs. 5-9 and paragraph [0091, 0095-0096, 0101-0103] a first touch electrodes COML on short side, and a second touch electrodes TDL on long side); and a pressure sensor including a strain gauge, and the strain gauge includes a plurality of first resistance lines and a plurality of second resistance lines which are electrically connected to each other in a direction in which the long sides of the display panel extend (Fig. 9 and paragraph [0101-0103] teach a pressure sensor 71, 72 wherein the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain).
Iuchi does not explicitly disclose the first touch electrodes including a first opening, the second touch electrodes including a second opening, wherein, in the second opening of at least one second touch electrode, and at least a part of the strain gauge being located in the sensing area.
However, Picciotto teaches the first touch electrodes including a first opening, the second touch electrodes including a second opening, wherein, in the second opening of at least one second touch electrode, and at least a part of the strain gauge being located in the sensing area (Figs. 6-7 and paragraph [0049-0053] teach touch electrodes with openings and pressure sensors located inside the openings within the sensing area). It would have been obvious for a person skilled in the art, at the time of the invention to modify Iuchi’s invention by including above teachings of Picciotto to incorporate the teaching of Picciotto to configure the first touch electrodes to comprise first openings; to configure the second touch electrodes to comprise second openings; and to configure the first gauge disposed in the first openings and the second gauge disposed in the second openings; wherein the first strain gauge is insulated from the second strain gauge, because these analogous arts is to provide more cost effective and smaller (e.g., thinner) devices due to the combined use of layers for multiple purposes and co-location of different sensors in a common array. The rationale would have been to use a known method or technique to achieve predictable results.


Regarding claims 2-3: Iuchi teaches wherein the pressure sensor includes a first pressure sensor along a first long side of the sensing area, and wherein the pressure sensor includes a second pressure sensor along a second long side of the sensing area (Fig. 9 and paragraph [0101-0103] teach a pressure sensor 71, 72 located on first and second long sides of the sensing area).

Regarding claim 4: Iuchi teaches wherein a length of the first pressure sensor is similar to a length of the second pressure sensor (Fig. 9 and paragraph [0101-0103]). Iuchi does not explicitly disclose wherein a length of the first pressure sensor is different from a length of the second pressure sensor.
However, it would have been obvious matter of design choice to modify Iuchi’s pressure sensor configuration in similar claimed manner wherein the one side shorter than the other side. Further since such a configuration, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art.  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the configuration set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 6: Combination of Iuchi and Picciotto teach wherein the plurality of second touch electrode units are along a direction in which the short sides of the display panel extend, the plurality of second touch electrodes define columns along a direction in which the long sides of the display panel extend, and the strain gauge includes a first strain gauge at a first column among the columns defined by the plurality of second touch electrodes and a second strain gauge at a second (Iuchi in Fig. 9 and paragraph [0101-0103] and  Picciotto in Figs. 6-7 and paragraph [0049-0053], see claim 1 rejection). See claim 1 rejection for combination reasoning of Iuchi and Picciotto, same rationale applies here.

Regarding claims 12-14: Combination of Iuchi and Picciotto teach wherein the second touch electrode unit includes at least one connection portion electrically connecting the second touch electrodes adjacent to each other along a direction in which the long sides of the display panel extend; and the strain gauge further includes a first connection line electrically connecting first resistance lines adjacent to each other along a direction in which the long sides of the display panel extend, and a second connection line electrically connecting second resistance lines adjacent to each other along a direction in which the long sides of the display panel extend; wherein the at least one connection portion is between the first connection line and the second connection line; and , wherein the at least one connection portion includes a pair of connection portions, and the first connection line and the second connection line are located between the pair of connection portions (Picciotto in Figs. 6-7 and paragraph [0049-0053], see claim 1 rejection). See claim 1 rejection for combination reasoning of Iuchi and Picciotto, same rationale applies here.

Regarding claim 20: Iuchi teaches wherein the strain gauge includes a portion formed of the same layer as the first touch electrode and the second touch electrode (Iuchi in Fig. 9 and paragraph [0101-0103] the strain gauge 71, 72 formed on same layer as the touch electrodes TDL).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (US 20170285799), in the view of Picciotto (US 20160195955), and further in the view of Ebisui (US 20210041973).
Regarding claim 5: Combination of Iuchi and Picciotto do not explicitly disclose wherein the sensing area includes a first sensing area, a second sensing area along the first long side of the first sensing area and bent downward, and a third sensing area at an opposite side of the second sensing area along the second long side of the first sensing area and bent downward; and wherein the first pressure sensor is in the second sensing area, and the second pressure sensor is in the third sensing area.
However, Ebisui teach disclose wherein the sensing area includes a first sensing area, a second sensing area along the first long side of the first sensing area and bent downward, and a third sensing area at an opposite side of the second sensing area along the second long side of the first sensing area and bent downward; and wherein the first pressure sensor is in the second sensing area, and the second pressure sensor is in the third sensing area (Figs. 1 & 3 and paragraph [0035-0038, 0044-0048]). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination of Iuchi and Picciotto by including above teachings of Ebisui, because such shaped device is very well-known and widely used in the art, it can enhance the device functionality by providing additional input areas, utilizing the available space for maximum usage. The rationale would have been to use a known method or technique to achieve predictable results. 

Regarding claim 21: Claim 21 recites identical claim limitations as in claims 1 and 5. Thus, all the arguments made above for claim 1 and 5 are applicable for claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (US 20170285799), in the view of Picciotto (US 20160195955), in the view of Ebisui (US 20210041973), and further in the view of Oh (US 20180061899).
Regarding claim 22: Iuchi fails to explicitly disclose wherein the display panel includes a base substrate and a self-emitting element on the base substrate, the base substrate includes a first inorganic layer covering the self-emitting element, an organic layer located on the first inorganic layer, and a second inorganic layer on the organic layer, and the strain gauge is on the second inorganic layer.
However, Oh teaches wherein the display panel includes a base substrate and a self-emitting element on the base substrate, the base substrate includes a first inorganic layer covering the self-emitting element, an organic layer located on the first inorganic layer, and a second inorganic layer on the organic layer, and the strain gauge is on the second inorganic layer (Fig. 4 and paragraph [0068] teach base substrate 111 and self-emitting element 120 on the base substrate, a first inorganic layer 142 covering the self-emitting element, an organic layer 144 located on the first inorganic layer 142, and a second inorganic layer 146 on the organic layer 144 and the sensing elements 152, 154 are located on the second inorganic layer). It would have been obvious for a person skilled in the art, at the time of the invention to modify Iuchi’s invention by including above teachings of Oh, because an organic light emitting display having touch sensor is very-well known and widely used in the art, in order to achieve good display quality and touch functionality as shown by Oh. The rationale would have been to use a known method or technique to achieve predictable results. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (US 20170285799), in the view of Picciotto (US 20160195955), and further in the view of Iwamoto (US 20150205436).
Regarding claims 15 & 16: Iuchi teaches wherein the touch sensor further includes a temperature sensing pattern (paragraph [0113]).

However, Iwamoto teaches wherein the temperature detector can be in a column at various locations of the device and wherein the temperature sensing pattern is spaced from an edge of the sensing area (Fig. 4 and paragraph [0035]). Similarly, it would have been obvious for a person skilled in the art, at the time of the invention to modify Iuchi’s invention by placing the temperature sensing pattern at various locations as desired one being at column different from the pressure sensing pattern to easily incorporate both patterns, without involving any inventive step. It would have been obvious matter of design choice to modify Iuchi’s invention in similar claimed manner by placing the temperature sensing pattern in a column different from the pressure sensing pattern. Further since such a configuration, is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art.

Allowable Subject Matter
Claims 7-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7: None of the cited references either alone or in combination teach and/or suggest “further comprising: a Wheatstone bridge circuit unit including a first node to which a driving voltage is provided, a second node to which a reference voltage is provided, a first output node to which one end of a voltage measuring element is connected, and a second output node to which the other end of the voltage measuring element is connected; and a pressure wiring in the non-sensing area and electrically connecting the first strain gauge and the second strain gauge to the Wheatstone bridge circuit unit”.

Regarding claim 17: None of the cited references either alone or in combination teach and/or suggest “wherein the touch sensor further includes a pressure wiring located in the non-sensing area, and a Wheatstone bridge circuit unit including a first node to which a driving voltage, a second node to which a reference voltage is provided, a first output node to which one end of a voltage measuring element is connected, and a second output node to which the other end of the voltage measuring element is connected; and the pressure wiring includes a first pressure wiring connected to one end of the first strain gauge, a second pressure wiring connected to the other end of the first strain gauge, a third pressure wiring connected to one end of the temperature sensing pattern, and a fourth pressure wiring connected to the other end of temperature sensing pattern”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622